Title: William Bingham to the Commissioners, 16 June 1778
From: Bingham, William
To: First Joint Commission at Paris,Adams, John


     
      Honble Gentn
      St Pierre M/que June 16th 1778
     
     It is a long time Since I have had the honor of receiving any of your Commands, and am the more surprized at it, as a Packet Boat has arrived with Dispatches for the General, informing him of a Treaty of Alliance and Commerce being concluded on betwixt the Court of Versailles and the United states of America.
     Should this Treaty cause any material Change in the political or commercial System of Affairs; Should it stipulate any new Advantages for the French Commerce; or Should it entitle our Trade to a more free and full Indulgence in their Ports, and a more open Protection from their Flag; Should it determine any new Line of Conduct with regard to Foreign Powers, or the reciprocal Services to be expected of each other; Should any common object employ the Attention of the contracting Parties, which requires their acting in Concert, I humbly think that I should be made acquainted with its Contents, that I might act in Conformity thereto, and as far as my Small Influence will reach, cooperate accordingly.
     As Agent for the United States of America in the West Indies, every Circumstance that regards the Country that I represent, and that forms a Subject of Controversy, immediately falls under my Notice and Attention;—but how shall I govern myself with any Degree of Prudence or Precision, or according to the Terms that the Treaty prescribes, when I am entirely ignorant of what it contains.
     I have taken the liberty of laying these Thoughts before you Gentlemen, from the Impulse of a Motive which you cannot but think commendable from a Sincere desire of obtaining Such Information as is essentially necessary to the Discharge of my Trust with Reputation to myself, and Credit to my Employers. I have the honor to be with unfeigned Respect Honbl. Gentn. Your most obedt. & very hble Servant
     
      Wm Bingham
     
    